DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 23, 2021.
The Applicant argues that the restriction is improper.  In response, the scoring feature in independent claim 12 would require a separate search.  Therefore, the restriction is proper.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 4-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea without significantly more. Claim 1 recites receiving, retrieving, authenticating, and sharing steps carried out by a computer processor.  The computer processor can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec.¶ 53).  
Claim 1 falls into the category of a fundamental economic practice.  The claim is directed to a judicial exception to an abstract idea.
	None of the dependent claims alters the outcome that the claimed inventions are directed to ineligible abstract ideas, as the dependent claims fall within the abstract idea.  Claims 4-11 are directed to gathering and analyzing data.
Claim does not include additional steps to add more to the claim to take it out of the realm of abstraction.  Claim 1 recites receiving, retrieving, authenticating, and sharing steps carried out by a computer processor.  The computer processor can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec.¶ 53).  
The claim does not integrate the judicial exception into a practical application.  
Claims 1 and 4-11 are ineligible.

	
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9-11is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clement (8,327,450)

Clement discloses:

As per claim 1, a method for using secure digital safe deposit boxes comprising: in an information processing apparatus comprising at least one computer processor: receiving permission from a customer to access internal and third party financial or confidential information for the customer; retrieving the internal financial or confidential information for the customer; receiving account information accounts held with a third party that holds financial or confidential information; jointly authenticating the customer with the third party; receiving the third party financial or confidential information for the customer from the third party; receiving permission to share at least some of the internal or third party financial or confidential information for the customer with an external party; and sharing the internal or third party financial or confidential information for the customer with the external party in accordance with the permission.  (Fig.9 and col.4:1-29; col..6: 28-40col.7:40-45—discusses digital safety box; customer accessing information, which cannot be viewed by others; authorizing access ot the data, and sharing the information)

	As per claim 2, wherein the third party financial or confidential information is received from the third party using at least one of an API, HTML screen scraping, file transfer, and real-time feed.  (col.4:62 to col.5:4; col.8: 10-19—third party information and file transfer)

	As per claim 3, wherein the internal and third party financial or confidential information is encrypted and stored as raw data.  (col.6:60-67—dropped data encrypted)

	As per claim 4, wherein the internal financial or confidential information and the third party financial or confidential information are stored separately.  (col.9:55-63—confidential information; information stored separately)

	As per claim 5, wherein internal financial or confidential information and the third party financial or confidential information for a plurality of customers are aggregated.  (col.1:45-53—aggregating customer information)

	As per claim 6, anonymizing the internal and third party financial or confidential information.  (col.6:59 to col.7:13—private key used to encrypt; anonymizing confidential information)
	
	As per claim 9, wherein the financial or confidential information comprises personally identifiable information.  (col.10:27-33—confidential information, including social security numbers, etc.)

	As per claim 10, wherein the shared internal or third party financial or confidential information is associated with at least one restriction.  (col.4:1-29 and col.7:40-45—other entities may retrieve information; includes restrictions)

	As per claim 11, wherein the shared internal or third party financial or confidential information expires. (col.4:1-29 and col.7:40-45--time of day when information expires)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  20060085344 discloses and information vault and 10530580 disclose an interactive vault.  
The closest NPL is For the banking of the future–Deutsche Bank's digital factory, M Pertlweiser - Deutsche Bank Private, Wealth and Commercial, 2016.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lalita M HAMILTON whose telephone number is (571)272-6743.  The examiner can normally be reached on M-F: flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LALITA M HAMILTON/           Primary Examiner, Art Unit 3691